NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ABDULLAH SALEH ALSHEIKH,                        No.    16-16609

                Plaintiff-Appellant,            D.C. No. 3:15-cv-03601-JST

 v.
                                                MEMORANDUM**
STEVEN MNUNCHIN*; JOHN A.
KOSKINEN, in his official capacity as the
Commissioner of the Internal Revenue
Service,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                         Submitted September 26, 2017***

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Abdullah Saleh Alsheikh appeals pro se from the district court’s judgment



      *
            Steven Mnuchin has been substituted for his predecessor, Jacob J.
Lew, as Secretary of the Treasury under Fed. R. App. P. 43(c)(2).
      **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing for lack of standing his action alleging that the Foreign Account Tax

Compliance Act violates his constitutional rights. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Wilson v. Kayo Oil Co., 563 F.3d 979, 980

(9th Cir. 2009). We affirm.

      The district court properly dismissed Alsheikh’s action because Alsheikh

failed to allege facts sufficient to establish an injury in fact as required for Article

III standing. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)

(elements of Article III standing); see also Clapper v. Amnesty Int’l USA, 568 U.S.

398, 409 (2013) (“[Threatened injury must be certainly impending to constitute

injury in fact, and . . . allegations of possible future injury are not sufficient.”

(citations and internal quotation marks omitted)).

      AFFIRMED.




                                            2                                      16-16609